NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                 Fed. R. App. P. 32.1




              United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois  60604

                              Submitted February 9, 2011*
                               Decided February 28, 2011

                                         Before

                           JOHN L. COFFEY, Circuit Judge

                           KENNETH F. RIPPLE, Circuit Judge

                           DIANE P. WOOD, Circuit Judge

No. 10‐2035

BRUCE E. WILLIAMS,                           Appeal from the United States District
    Plaintiff‐Appellant,                     Court for the Western District of
                                             Wisconsin.
      v.
                                             No. 3:09‐cv‐00280‐slc
TEODORO ROMANA and 
CHRISTINE SWANSON,                           Stephen L. Crocker,
     Defendants‐Appellees.                   Magistrate Judge.




                                      O R D E R




      *
          After examining the briefs and record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and record.  See Fed. R. App.
P. 34(a)(2)(c).
No. 10‐2035                                                                          Page 2

      Bruce Williams, a former Wisconsin state inmate, appeals a grant of summary
judgment for a prison doctor and nurse, whom he sued for deliberate indifference in
denying him treatment for a painful throat condition.  We affirm.

       Because Mr. Williams did not respond properly to the defendants’ proposed
findings of fact, the district court deemed those facts undisputed; the facts show the
following.  Mr. Williams was detained for ten months at Sauk County Jail in Wisconsin. 
While there, he complained about a painful lump in his throat.  Prison nurse Christine
Swanson provided Mr. Williams with medical care, but she was not involved in the
treatment of his throat.  Mr. Williams saw Dr. Teodoro Romana five times for his throat,
but Romana neither found a lump nor observed Mr. Williams having any problems
breathing or swallowing.  Dr. Romana first prescribed medication to treat acid reflux,
but eventually diagnosed “globus hystericus”—a condition in which a patient feels a
lump in the throat due to hysteria or some other neurosis. 

       Mr. Williams sued Romana and Swanson under 42 U.S.C. § 1983, claiming that
they were deliberately indifferent to his serious medical needs in violation of the Eighth
Amendment.1  The magistrate judge, proceeding by consent, see 28 U.S.C. § 636(c),
granted the defendants’ motion for summary judgment, stating that the undisputed
evidence showed that Swanson was not liable for Mr. Williams’s throat problems and
that Romana provided Williams with adequate care.  

        On appeal, Mr. Williams submitted a cursory brief in which he reasserts in
general terms that Swanson and Romana caused him pain and suffering by denying
him treatment for his throat.  But as the district court explained, Mr. Williams never
provided any evidence to support these claims, and he cannot create an issue of fact to
defeat summary judgment by restating allegations from the complaint.  See Burrell v.
City of Mattoon, 378 F.3d 642, 648 (7th Cir. 2004).  The district court correctly concluded
that Swanson was not liable for Mr. Williams’s throat pain because she was not at all
involved in treating him for that condition.  See Palmer v. Marion County, 327 F.3d 588,
593‐94 (7th Cir. 2003).  The district court also properly concluded that Mr. Williams
failed to create any fact issue over the adequacy of the care that the defendants



       1
          As a pretrial detainee, Mr. Williams is not actually covered by the Eighth
Amendment, but he receives the same protection from deliberate indifference under the
due process clause of the Fourteenth Amendment.  Minix v. Canarecci, 597 F.3d 824, 831
(7th Cir. 2010).  
No. 10‐2035                                                                        Page 3

provided him; no evidence suggests that Romana’s treatment fell below any acceptable
standard of care as to establish a constitutional violation.  See Duckworth v. Ahmad, 532
F.3d 675, 681‐82 (7th Cir. 2008). 

                                                                              AFFIRMED